Title: [Diary entry: 18 May 1786]
From: Washington, George
To: 

Thursday 18th. Thermometer at 58 in the Morning—65 at Noon and 60 at Night. Wind at So. West with Showery Clouds around us all day; about 7 Oclock it began to rain, and continued to do so powerfully, for 20 or 30 Minits when it cleared again. Rid to all the Plantations between breakfast & dinner. At the Ferry I found my people had finished planting corn in the common way yesterday & were preparing the small piece near the Fish House to plant with the drill (or Barrel); in which they were

also beginning to plant Irish Potatoes. This piece contains a few rod over two Acres. At Dogue run, finding they would be late planting & replanting Corn (for that which was first planted with the drill plow had either come up very badly, or had been destroyed by Birds) I directed, after the Cut (round Barrys houses) in which they were planting, was finished, to run a single furrow in the remainder of the other each way, and to plant it in that manner, hoeing the ground well where the Corn was dropped. Perceived the Irish Potatoes to be coming up at this Plantation. At Muddy hole they finished planting corn about 10 Oclock. At this place I tried a 3 hoed harrow which I had just made, with a single horse. Upon the whole it answered very well. The draft seemed rather hard for one horse but the late rains had made the ground heavier than usual. Ordered my Overseer at this place to take into the Barn & thresh out, the only stack of Wheat remaining at the Plantation and to carry the grain to the Mill. In the Neck every other Pea Row had been planted with the barrel, dropping the Peas at 18 Inches a part in the rows; and five othr. rows (intermediate) on the South, were planted at 6 Inches asunder in the Rows but finding this would take more Seed than I cd. Spare I discontinued sowing more in this manner and return to the 18 Inch distance agn. A Mr. Thos. Moody came here in the afternoon and paid me some money in discharge of his fathers Bond to Colo. Thos. Colvils Estate to which I am an Exr. John Knowles came here to work at £5 pr. month and a pint of Rum pr. day.